Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 22, 2022

The Court of Appeals hereby passes the following order:

A22A1725. CHANCE R. BROWN v. THE STATE.

      In 1993, Chance R. Brown pled guilty to voluntary manslaughter and robbery.
In 2021, he filed a motion for an out-of-time appeal. The trial court dismissed the
motion based on the Supreme Court’s recent holding in Cook v. State, 313 Ga. 471
(870 SE2d 758) (2022), and Brown appeals. We, however, lack jurisdiction.
      In Cook, the Supreme Court determined that a trial court lacks authority to
grant an out-of-time appeal. 313 Ga. at 506 (5). Brown, therefore, “had no right to file
a motion for an out-of-time appeal in the trial court; his remedy, if any, lies in habeas
corpus.” Rutledge v. State, 313 Ga. 460, 461 (870 SE2d 720) (2022). Thus, the trial
court correctly determined that it did not have jurisdiction to consider Brown’s
motion for an out-of-time appeal, and the court’s order dismissing the motion does
not present a cognizable basis for an appeal. See Henderson v. State, 303 Ga. 241,
244 (2) (811 SE2d 388) (2018). Accordingly, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/22/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.